         Case 1:19-cv-11299-AKH Document 25 1iled 02/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 PETERSEN-DEAN, INC.,                               Case No. 19-cv-11299-AKH

                                Petitioner,         . . . . . AMENDED JUDGMENT
                                                           I

         V.
                                                                   I- .'!-D:'.: ~DNY
 NATIONAL UNION FIRE INSURANCE                                        r OC fMENT
 COMPANY OF PITTSBURGH, PA.,                                                                     , .
                                                                   , 1~LECTRONICALL)             1,!


                                                                    .DOC#:
                                                                      ...
                                Respondent.                          DATE Fh.,r:D•
                                                                                                       ..J



       It is hereby ORDERED, ADJUDGED AND DE9 REED: That for the reasons stated in

the Court's Order dated February 11, 2020, Petersen-Dean ' s petition to vacate the $2 million

prehearing arbitration award is denied and National Union's cross-petition to confirm the $2

million prehearing arbitration award is granted.


Dated:New York, New York
      February ll 2020
                                                   SO ORDERED:




                                              The Honorable Alvin K. Hellerstein
                                              United States District Judge
